        CASE 0:19-cv-01771-DWF-TNL Doc. 11 Filed 09/30/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Chester C. Graham,                                      Civil No. 19-1771 (DWF/TNL)

                      Plaintiff,

 v.                                                        ORDER FOR DISMISSAL
                                                               WITH PREJUDICE
 Marketing Labs, L.L.C.,
 d/b/a DirectLoanTransfer,
 d/b/a DirectLoanTransferLegit,
 d/b/a SameDayPaydayLoans,
 d/b/a PaydayLoansOnline,
 d/b/a MidweekPay,

                      Defendant.


      Based upon the Stipulation of Dismissal With Prejudice filed by the parties on

September 27, 2019, (Doc. No. [9]),

      IT IS ORDERED that this action is hereby DISMISSED WITH PREJUDICE

and without costs, disbursements and/or attorneys’ fees to any party.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 30, 2019                s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge
